 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER ALLAN TOBIN,                    Case No. 1:18-cv-01375-LJO-SAB

12                     Petitioner,               DEATH PENALTY CASE

13          v.                                   ORDER SETTING INITIAL CASE
                                                 MANAGEMENT CONFERENCE
14   RONALD DAVIS, Warden of San
     Quentin State Prison,                       Case Management Conference
15
                       Respondent.               Date: November 9, 2018
16                                               Time: 3:30 p.m.
                                                 Courtroom: 9
17
                                                 Judge: Hon. Stanley A. Boone
18

19          On October 5, 2018, Petitioner Christopher Allan Tobin, a state prisoner facing capital

20   punishment, began this action pursuant to 28 U.S.C. § 2254 by filing requests for appointment of

21   counsel to represent him (Doc. No. 1) and to proceed in forma pauperis (Doc. No. 2).

22          On October 10, 2018, the Court issued an order referring the case to the Selection Board

23   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

24   request to proceed in forma pauperis. (Doc. No. 6.)

25          On October 19, 2018, Deputy Attorney General Galen Neale Farris filed his notice of

26   appearance on behalf of Respondent, Ron Davis, Warden of California State Prison at San

27   Quentin. (Doc. No. 8.)

28          On October 23, the Court appointed the Federal Defender to represent Petitioner in this
                                                     1
 1   proceeding. (Doc. No. 9.) On that same date, Assistant Federal Defenders Lindsay N. Bennett

 2   and Carrie L. Ward filed their notice of appearance on behalf of Petitioner. (Doc. No. 10.)

 3          Accordingly,

 4          1.      On November 9, 2018, at 3:30 p.m., the undersigned will hold the initial case

 5                  management conference. The parties may appear by teleconference. Counsel are

 6                  directed to contact the Court’s Courtroom Deputy Clerk, Ms. Mamie Hernandez,

 7                  to advise that they will be appearing telephonically and to obtain the

 8                  teleconference number and pass code.

 9          2.      Petitioner’s counsel shall be prepared to discuss the due date for filing the federal

10                  habeas petition pursuant to 28 U.S.C. § 2254 and any intention of seeking tolling.

11          3.      Respondent’s counsel shall be prepared to discuss a date for filing the answer or

12                  other responsive pleading as well as setting a date for electronic lodging of the

13                  state court record as described in Local Rule 191(h)(1) and consistent with the

14                  timeframe provided therein. The Court’s expectation regarding lodging the state

15                  record is that:

16                  a.      Respondent’s counsel shall file a Notice of Lodging and lodge the state

17                          court record in electronic (optical character recognition) format on the

18                          Court’s electronic filing system, each item of the state court record shall be

19                          lodged as an attachment to the Notice of Lodging, for each separate

20                          attachment the Notice of Lodging shall identify the attachment number and
21                          the Bate-stamp numbers and the name of that part of the record including

22                          its internal pagination if any, the identical identifying information shall also

23                          be included as the docket title of each electronically lodged attachment to

24                          the Notice of Lodging, to the extent possible each separate paper volume of

25                          the state court record shall be lodged as one attachment,

26                  b.      State sealed records shall be lodged in paper form, and
27   ///

28   ///
                                                       2
 1               c.      Respondent’s counsel need not lodge the state court record on CDs and

 2                       courtesy copies on CD are not required.

 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:   October 29, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
